Exhibit 10(g)(5)

THE COMTECH TELECOMMUNICATIONS CORP.

2000 STOCK INCENTIVE PLAN

AMENDED AND RESTATED

(EFFECTIVE SEPTEMBER 18, 2003)



--------------------------------------------------------------------------------



TABLE OF CONTENTS

        Page


--------------------------------------------------------------------------------



            ARTICLE I PURPOSE        1   ARTICLE II DEFINITIONS        1  

2.1

     “Acquisition Event”        1  

2.2

     “Affiliate”        1  

2.3

     “Award”        1  

2.4

     “Board”        2  

2.5

     “Cause”        2  

2.6

     “Change in Control”        2  

2.7

     “Code”        2  

2.8

     “Committee”        2  

2.9

     “Common Stock”        2  

2.10

     “Company”        3  

2.11

     “Consultant”        3  

2.12

     “Detrimental Activity”        3  

2.13

     “Disparagement”        3  

2.14

     “Disability”        4  

2.15

     “Effective Date”        4  

2.16

     “Eligible Employee”        4  

2.17

     “Exchange Act”        4  

2.18

     “Family Member”        4  

2.19

     “Fair Market Value”        4  

2.20

     “Foreign Jurisdiction”        5  

2.21

     “Incentive Stock Option”        5  

2.22

     “Limited Stock Appreciation Right”        5  

2.23

     “Non-Employee Director”        5  

2.24

     “Non-Qualified Stock Option”        5  

2.25

     “Non-Tandem Stock Appreciation Right”        5  

2.26

     “Other Stock-Based Award”        5  

2.27

     “Parent”        5  

2.28

     “Participant”        5  

2.29

     “Performance Criteria”        5  

2.30

     “Performance Cycle”        5  

2.31

     “Performance Goal”        5  

2.32

     “Performance Period”        6  

2.33

     “Performance Share”        6  

2.34

     “Performance Unit”        6  

2.35

     “Plan”        6  

2.36

     “Reference Stock Option”        6  

2.37

     “Restricted Stock”        6  

2.38

     “Restriction Period”        6  

2.39

     “Retirement”        6  

2.40

     “Rule 16b-3”        6  



--------------------------------------------------------------------------------



           



           

2.41

     “Section 162(m) of the Code”        6  

2.42

     “Securities Act”        6  

2.43

     “Stock Appreciation Right” or “SAR”        6  

2.44

     “Stock Option” or “Option”        6  

2.45

     “Subsidiary”        6  

2.46

     “Tandem Stock Appreciation Right”        7  

2.47

     “Ten Percent Stockholder”        7  

2.48

     “Termination of Consultancy”        7  

2.49

     “Termination of Directorship”        7  

2.50

     “Termination of Employment”        7  

2.51

     “Transfer”        7   ARTICLE III ADMINISTRATION        7  

3.1

     The Committee        7  

3.2

     Grants of Awards        8  

3.3

     Guidelines        9  

3.4

     Decisions Final        9  

3.5

     Reliance on Counsel        9  

3.6

     Procedures        9  

3.7

     Designation of Consultants/Liability        10   ARTICLE IV SHARE AND OTHER
LIMITATIONS        11  

4.1

     Shares        11  

4.2

     Changes        12  

4.3

     Minimum Purchase Price        14  

4.4

     Assumption of Awards        14   ARTICLE V ELIGIBILITY        14  

5.1

     General Eligibility        14  

5.2

     Incentive Stock Options        14  

5.3

     Non-Employee Directors        14   ARTICLE VI STOCK OPTIONS        14  

6.1

     Stock Options        14  

6.2

     Grants        14  

6.3

     Terms of Stock Options        15   ARTICLE VII STOCK APPRECIATION RIGHTS
       17  

7.1

     Tandem Stock Appreciation Rights        17  

7.2

     Terms and Conditions of Tandem Stock Appreciation Rights        17  

7.3

     Non-Tandem Stock Appreciation Rights        19  

7.4

     Terms and Conditions of Non-Tandem Stock Appreciation Rights        19  

7.5

     Limited Stock Appreciation Rights        20   ARTICLE VIII RESTRICTED STOCK
       20  

8.1

     Awards of Restricted Stock        20  

8.2

     Awards and Certificates        21  

8.3

     Restrictions and Conditions on Restricted Stock Awards        21   ARTICLE
IX PERFORMANCE SHARES        23  

9.1

     Award of Performance Shares        23  

9.2

     Terms and Conditions        23   ARTICLE X PERFORMANCE UNITS        24  



--------------------------------------------------------------------------------



           



           

10.1

     Awards of Performance Units        24  

10.2

     Terms and Conditions        25   ARTICLE XI OTHER STOCK-BASED AWARDS       
27  

11.1

     Other Awards        27  

11.2

     Terms and Conditions        27   ARTICLE XII NON-TRANSFERABILITY AND
TERMINATION OF EMPLOYMENT/CONSULTANCY        28  

12.1

     Non-Transferability        28  

12.2

     Termination of Employment or Termination of Consultancy        28   ARTICLE
XIII NON-EMPLOYEE DIRECTOR STOCK OPTION GRANTS        30  

13.1

     Stock Options        30  

13.2

     Grants        30  

13.3

     Non-Qualified Stock Options        31  

13.4

     Terms of Stock Options        31  

13.5

     Termination of Directorship        32  

13.6

     Acceleration of Exercisability        32  

13.7

     Changes        32   ARTICLE XIV CHANGE IN CONTROL PROVISIONS        33  

14.1

     Benefits        33  

14.2

     Change in Control        34   ARTICLE XV TERMINATION OR AMENDMENT OF PLAN
       35   ARTICLE XVI UNFUNDED PLAN        36  

16.1

     Unfunded Status of Plan        36   ARTICLE XVII GENERAL PROVISIONS       
36  

17.1

     Legend        36  

17.2

     Other Plans        36  

17.3

     Right to Employment/Consultancy        37  

17.4

     Withholding of Taxes        37  

17.5

     Listing and Other Conditions        37  

17.6

     Governing Law        38  

17.7

     Construction        38  

17.8

     Other Benefits        38  

17.9

     Costs        38  

17.10

     No Right to Same Benefits        38  

17.11

     Death/Disability        38  

17.12

     Section 16(b) of the Exchange Act        38  

17.13

     Severability of Provisions        38  

17.14

     Headings and Captions        38   ARTICLE XVIII EFFECTIVE DATE OF PLAN     
  39   ARTICLE XIX TERM OF PLAN        39  



           



--------------------------------------------------------------------------------

THE COMTECH TELECOMMUNICATIONS CORP.

--------------------------------------------------------------------------------

2000 STOCK INCENTIVE PLAN

--------------------------------------------------------------------------------

AMENDED AND RESTATED

(EFFECTIVE SEPTEMBER 18, 2003)

ARTICLE I

PURPOSE

      The purpose of The Comtech Telecommunications Corp. 2000 Stock Incentive
Plan is to enhance the profitability and value of the Company for the benefit of
its stockholders by enabling the Company: (i) to offer employees of, and
Consultants to, the Company and its Affiliates stock-based incentives and other
equity interests in the Company, thereby creating a means to raise the level of
stock ownership by employees and Consultants in order to attract, retain and
reward such individuals and strengthen the mutuality of interests between such
individuals and the Company's stockholders; and (ii) to make equity based awards
to Non-Employee Directors, thereby creating a means to attract, retain and
reward such Non-Employee Directors and strengthen the mutuality of interests
between Non-Employee Directors and the Company's stockholders.

ARTICLE II

DEFINITIONS

      For purposes of this Plan, the following terms shall have the following
meanings:



             2.1 “Acquisition Event” has the meaning set forth in Section
4.2(d).



             2.2 “Affiliate” means each of the following: (i) any Subsidiary;
(ii) any Parent; (iii) any corporation, trade or business (including, without
limitation, a partnership or limited liability company) which is directly or
indirectly controlled 50% or more (whether by ownership of stock, assets or an
equivalent ownership interest or voting interest) by the Company or one of its
Affiliates; and (iv) any other entity in which the Company or any of its
Affiliates has a material equity interest and which is designated as an
“Affiliate” by resolution of the Committee.





             2.3 “Award” means any award under this Plan of any: (i) Stock
Option; (ii) Stock Appreciation Right; (iii) Restricted Stock; (iv) Performance
Share;



1



--------------------------------------------------------------------------------



              (v) Performance Unit; (vi) Other Stock-Based Award; or (vii) other
award providing benefits similar to (i) through (vi) designed to meet the
requirements of a Foreign Jurisdiction.



             2.4 “Board” means the Board of Directors of the Company.





             2.5 “Cause” means, with respect to a Participant's Termination of
Employment or Termination of Consultancy: (i) in the case where there is no
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of the grant of the Award (or where there is such an
agreement but it does not define “cause” (or words of like import)), termination
due to a Participant's commission of a fraud or a felony in connection with his
or her duties as an employee of the Company or an Affiliate, willful misconduct
or any act of disloyalty, dishonesty, fraud, breach of trust or confidentiality
as to the Company or an Affiliate or any other act which is intended to cause or
may reasonably be expected to cause economic or reputational injury to the
Company or an Affiliate; or (ii) in the case where there is an employment
agreement, consulting agreement, change in control agreement or similar
agreement in effect between the Company or an Affiliate and the Participant at
the time of the grant of the Award that defines “cause” (or words of like
import), as defined under such agreement; provided, however, that with regard to
any agreement that conditions “cause” on occurrence of a change in control, such
definition of “cause” shall not apply until a change in control actually takes
place and then only with regard to a termination thereafter. With respect to a
Participant's Termination of Directorship, “cause” shall mean an act or failure
to act that constitutes cause for removal of a director under applicable
Delaware law.





             2.6 “Change in Control” has the meaning set forth in Article XIII
or Article XIV, as applicable.





             2.7 “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to any section of the Code shall also be a reference to any successor
provision.





             2.8 “Committee” means: (a) with respect to the application of this
Plan to Eligible Employees and Consultants, a committee or subcommittee of the
Board appointed from time to time by the Board, which committee or subcommittee
shall consist of two or more Non-Employee Directors, each of whom is intended to
be, to the extent required by Rule 16b-3, a “non-employee director” as defined
in Rule 16b-3 and, to the extent required by Section 162(m) of the Code and any
regulations thereunder, an “outside director” as defined under Section 162(m) of
the Code; provided, however, that if and to the extent that no Committee exists
which has the authority to administer this Plan, the functions of the Committee
shall be exercised by the Board and all references herein to the Committee shall
be deemed to be references to the Board; and (b) with respect to the application
of this Plan to Non-Employee Directors, the Board.





             2.9 “Common Stock” means the common stock, $.10 par value per
share, of the Company.



2



--------------------------------------------------------------------------------



             2.10 “Company” means Comtech Telecommunications Corp., a Delaware
corporation, and its successors by operation of law.



             2.11 “Consultant” means any advisor or consultant to the Company or
its Affiliates.





             2.12 “Detrimental Activity” means (a) the disclosure to anyone
outside the Company or its Affiliates, or the use in any manner other than in
the furtherance of the Company's or its Affiliate's business, without written
authorization from the Company, of any confidential information or proprietary
information, relating to the business of the Company or its Affiliates, acquired
by a Participant prior to the Participant's Termination; (b) activity while
employed that results, or if known could result, in the Participant's
Termination that is classified by the Company as a Termination for Cause; (c)
any attempt, directly or indirectly, to solicit, induce or hire (or the
identification for solicitation, inducement or hire) any non-clerical employee
of the Company or its Affiliates to be employed by, or to perform services for,
the Participant or any person or entity with which the Participant is associated
(including, but not limited to, due to the Participant's employment by,
consultancy for, equity interest in, or creditor relationship with such person
or entity) or any person or entity from which the Participant receives direct or
indirect compensation or fees as a result of such solicitation, inducement or
hire (or the identification for solicitation, inducement or hire) without, in
all cases, written authorization from the Company; (d) any attempt, directly or
indirectly, to solicit in a competitive manner any current or prospective
customer of the Company or its Affiliates without, in all cases, written
authorization from the Company; (e) the Participant's Disparagement, or
inducement of others to do so, of the Company or its Affiliates or their past
and present officers, directors, employees or products; (f) without written
authorization from the Company, the rendering of services for any organization,
or engaging, directly or indirectly, in any business, which is competitive with
the Company or its Affiliates, or which organization or business, or the
rendering of services to such organization or business, is otherwise prejudicial
to or in conflict with the interests of the Company or its Affiliates, or (g)
breach of any agreement between the Participant and the Company or an Affiliate
(including, without limitation, any employment agreement or non-competition or
non-solicitation agreement). Unless otherwise determined by the Committee at
grant, Detrimental Activity shall not be deemed to occur after the end of the
one-year period following the Participant's Termination. For purposes of
subsections (a), (c), (d) and (f) above, the Chief Executive Officer and the
General Counsel of the Company shall each have authority to provide the
Participant with written authorization to engage in the activities contemplated
thereby and no other person shall have authority to provide the Participant with
such authorization.





             2.13 “Disparagement” means making comments or statements to the
press, the Company's or its Affiliates' employees, consultants or any individual
or entity with whom the Company or its Affiliates has a business relationship
which would adversely affect in any manner: the conduct of the business of the
Company or its Affiliates (including, without limitation, any products or
business plans or prospects), or the business reputation of the Company or its
Affiliates, or any of their products, or their past or present officers,
directors or employees.



3



--------------------------------------------------------------------------------



             2.14 “Disability” means, with respect to an Eligible Employee,
Consultant or Non-Employee Director, a permanent and total disability, as
determined by the Committee in its sole discretion, provided that in no event
shall any disability that is not a permanent and total disability, as defined in
Section 22(e)(3) of the Code, shall be treated as a Disability. A Disability
shall only be deemed to occur at the time of the determination by the Committee
of the Disability.



             2.15 “Effective Date” means the effective date of this Plan as
defined in Article XVIII.





             2.16 “Eligible Employee” means each employee of the Company or an
Affiliate.





             2.17 “Exchange Act” means the Securities Exchange Act of 1934, as
amended. Any references to any section of the Exchange Act shall also be a
reference to any successor provision.





             2.18 “Family Member” shall mean any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
employee's household (other than a tenant or employee), a trust in which these
persons have more than 50% of the beneficial interest, a foundation in which
these persons (or the employee) control the management of assets, and any other
entity in which these persons (or the employee) own more than 50% of the voting
interests.





             2.19 “Fair Market Value” means, unless otherwise required by any
applicable provision of the Code or any regulations issued thereunder, as of any
date, the last sales price for the Common Stock on the applicable date: (i) as
reported on the principal national securities exchange on which it is then
traded or the Nasdaq Stock Market, Inc. or (ii) if not traded on any such
national securities exchange or the Nasdaq Stock Market, Inc. as quoted on an
automated quotation system sponsored by the National Association of Securities
Dealers, Inc. If the Common Stock is not readily tradable on a national
securities exchange, the Nasdaq Stock Market, Inc. or any automated quotation
system sponsored by the National Association of Securities Dealers, Inc., its
Fair Market Value shall be set in good faith by the Committee. Notwithstanding
anything herein to the contrary, “Fair Market Value” means the price for Common
Stock set by the Committee in good faith based on reasonable methods set forth
under Section 422 of the Code and the regulations thereunder including, without
limitation, a method utilizing the average of prices of the Common Stock
reported on the principal national securities exchange on which it is then
traded during a reasonable period designated by the Committee. For purposes of
the grant of any Stock Option, the applicable date shall be the date for which
the last sales price is available at the time of grant. For purposes of the
conversion of a Performance Unit to shares of Common Stock for reference
purposes, the applicable date shall be the date determined by the Committee in
accordance with Section 10.1. For purposes of the exercise of any Stock
Appreciation Right, the applicable date shall be the



4



--------------------------------------------------------------------------------



       date a notice of exercise is received by the Committee or, if not a day
on which the applicable market is open, the next day that it is open.



             2.20 “Foreign Jurisdiction” means any jurisdiction outside of the
United States including, without limitation, countries, states, provinces and
localities.





             2.21 “Incentive Stock Option” means any Stock Option awarded to an
Eligible Employee under this Plan intended to be and designated as an “Incentive
Stock Option” within the meaning of Section 422 of the Code.





             2.22 “Limited Stock Appreciation Right” means an Award of a limited
Tandem Stock Appreciation Right or a Non-Tandem Stock Appreciation Right made
pursuant to Section 7.5 of this Plan.





             2.23 “Non-Employee Director” means a director of the Company who is
not an active employee of the Company or an Affiliate and who is not an officer,
director or employee of the Company or any Affiliate.





             2.24 “Non-Qualified Stock Option” means any Stock Option awarded
under this Plan that is not an Incentive Stock Option.





             2.25 “Non-Tandem Stock Appreciation Right” means a Stock
Appreciation Right entitling a Participant to receive an amount in cash or
Common Stock (as determined by the Committee in its sole discretion) equal to
the excess of: (i) the Fair Market Value of a share of Common Stock as of the
date such right is exercised, over (ii) the aggregate exercise price of such
right.





             2.26 “Other Stock-Based Award” means an Award of Common Stock and
other Awards made pursuant to Article XI that are valued in whole or in part by
reference to, or are payable in or otherwise based on, Common Stock, including,
without limitation, an Award valued by reference to performance of an Affiliate.





             2.27 “Parent” means any parent corporation of the Company within
the meaning of Section 424(e) of the Code.





             2.28 “Participant” means any Eligible Employee or Consultant to
whom an Award has been made under this Plan and each Non-Employee Director of
the Company; provided, however, that a Non-Employee Director shall be a
Participant for purposes of the Plan solely with respect to awards of Stock
Options pursuant to Article XIII.





             2.29 “Performance Criteria” has the meaning set forth in Exhibit A.





             2.30 “Performance Cycle” has the meaning set forth in Section 10.1.





             2.31 “Performance Goal” means the objective performance goals
established by the Committee in accordance with Section 162(m) of the Code and
based on one or more Performance Criteria.



5



--------------------------------------------------------------------------------



             2.32 “Performance Period” has the meaning set forth in Section 9.1.



             2.33 “Performance Share” means an Award made pursuant to Article IX
of this Plan of the right to receive Common Stock or, as determined by the
Committee in its sole discretion, cash of an equivalent value at the end of the
Performance Period or thereafter.





             2.34 “Performance Unit” means an Award made pursuant to Article X
of this Plan of the right to receive a fixed dollar amount, payable in cash or
Common Stock (or a combination of both) as determined by the Committee in its
sole discretion, at the end of a specified Performance Cycle or thereafter.





             2.35 “Plan” means The Comtech Telecommunications Corp. 2000 Stock
Incentive Plan.





             2.36 “Reference Stock Option” has the meaning set forth in Section
7.1.





             2.37 “Restricted Stock” means an Award of shares of Common Stock
under this Plan that is subject to restrictions under Article VIII.





             2.38 “Restriction Period” has the meaning set forth in Section
8.3(a) with respect to Restricted Stock.





             2.39 “Retirement” means a Termination of Employment or Termination
of Consultancy without Cause by a Participant at or after age 65 or such earlier
date after age 50 as may be approved by the Committee with regard to such
Participant. With respect to a Participant's Termination of Directorship,
Retirement shall mean the failure to stand for reelection or the failure to be
reelected at or after a Participant has attained age 65 or, with the consent of
the Board, before age 65 but after age 50.





             2.40 “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the
Exchange Act as then in effect or any successor provisions.





             2.41 “Section 162(m) of the Code” means Section 162(m) of the Code
and any Treasury regulations thereunder.





             2.42 “Securities Act” means the Securities Act of 1933, as amended.
Any reference to any section of the Securities Act shall also be a reference to
any successor provision.





             2.43 “Stock Appreciation Right” or “SAR” means the right pursuant
to an Award granted under Article VII.





             2.44 “Stock Option” or “Option” means any option to purchase shares
of Common Stock granted to Eligible Employees or Consultants under Article VI or
to Non-Employee Directors under Article XIII.





             2.45 “Subsidiary” means any subsidiary corporation of the Company
within the meaning of Section 424(f) of the Code.



6



--------------------------------------------------------------------------------



             2.46 “Tandem Stock Appreciation Right” means a Stock Appreciation
Right entitling the holder to surrender to the Company all (or a portion) of a
Stock Option in exchange for an amount in cash or Common Stock (as determined by
the Committee in its sole discretion) equal to the excess of: (i) the Fair
Market Value, on the date such Stock Option (or such portion thereof) is
surrendered, of the Common Stock covered by such Stock Option (or such portion
thereof), over (ii) the aggregate exercise price of such Stock Option (or such
portion thereof).



             2.47 “Ten Percent Stockholder” means a person owning stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company, its Subsidiaries or its Parent.





             2.48 “Termination of Consultancy” means, with respect to a
Consultant, that the Consultant is no longer acting as a consultant to the
Company or an Affiliate. In the event an entity shall cease to be an Affiliate,
there shall be deemed a Termination of Consultancy of any individual who is not
otherwise a Consultant to the Company or another Affiliate at the time the
entity ceases to be an Affiliate. In the event that a Consultant becomes an
Eligible Employee upon the termination of his consultancy, the Committee, in its
sole and absolute discretion, may determine that no Termination of Consultancy
shall be deemed to occur until such time as such Consultant is no longer a
Consultant or an Eligible Employee.





             2.49 “Termination of Directorship” means, with respect to a
Non-Employee Director, that the Non-Employee Director has ceased to be a
director of the Company.





             2.50 “Termination of Employment” means: (i) a termination of
employment (for reasons other than a military or personal leave of absence
granted by the Company) of a Participant from the Company and its Affiliates; or
(ii) when an entity which is employing a Participant ceases to be an Affiliate,
unless the Participant otherwise is, or thereupon becomes, employed by the
Company or another Affiliate. In the event that an Eligible Employee becomes a
Consultant upon the termination of his employment, the Committee, in its sole
and absolute discretion, may determine that no Termination of Employment shall
be deemed to occur until such time as such Eligible Employee is no longer an
Eligible Employee or a Consultant.





             2.51 “Transfer” means anticipate, alienate, attach, sell, assign,
pledge, encumber, charge, hypothecate or otherwise transfer and “Transferred”
has a correlative meaning.



ARTICLE III

ADMINISTRATION

      3.1 The Committee. The Plan shall be administered and interpreted by the
Committee. If for any reason the appointed Committee does not meet the
requirements of Rule 16b-3 or Section 162(m) of the Code, such noncompliance
with the requirements

7



--------------------------------------------------------------------------------



of Rule 16b-3 and Section 162(m) of the Code shall not affect the validity of
Awards, grants, interpretations or other actions of the Committee.

      3.2 Grants of Awards. The Committee shall have full authority to grant to
Eligible Employees and Consultants, pursuant to the terms of this Plan: (i)
Stock Options; (ii) Tandem Stock Appreciation Rights and Non-Tandem Stock
Appreciation Rights; (iii) Restricted Stock; (iv) Performance Shares; (v)
Performance Units; (vi) Other Stock-Based Awards; and (vii) other awards
providing benefits similar to (i) through (vi) designed to meet the requirements
of Foreign Jurisdictions. All Awards shall be granted by, confirmed by, and
subject to the terms of, a written agreement executed by the Company and the
Participant. In particular, the Committee shall have the authority:



             (a) to select the Eligible Employees and Consultants to whom Awards
may from time to time be granted hereunder;



             (b) to determine whether and to what extent Awards, including any
combination of two or more Awards, are to be granted hereunder to one or more
Eligible Employees or Consultants;





             (c) to determine, in accordance with the terms of this Plan, the
number of shares of Common Stock to be covered by each Award granted hereunder;





             (d) to determine the terms and conditions, not inconsistent with
the terms of this Plan, of any Award granted hereunder (including, but not
limited to, the exercise or purchase price (if any), any restriction or
limitation, any vesting schedule or acceleration thereof and any forfeiture
restrictions or waiver thereof, regarding any Award and the shares of Common
Stock relating thereto, based on such factors, if any, as the Committee shall
determine, in its sole discretion);





             (e) to determine whether and under what circumstances a Stock
Option may be settled in cash, Common Stock and/or Restricted Stock under
Section 6.3(d) or, with respect to Stock Options granted to Non-Employee
Directors, Section 13.4(d);





             (f) to determine whether, to what extent and under what
circumstances to provide loans (which shall bear interest at the rate the
Committee shall provide) to Eligible Employees and Consultants in order to
exercise Stock Options under this Plan or to purchase Awards under this Plan
(including shares of Common Stock);





             (g) to determine whether a Stock Option is an Incentive Stock
Option or Non-Qualified Stock Option, whether a Stock Appreciation Right is a
Tandem Stock Appreciation Right or Non-Tandem Stock Appreciation Right or
whether an Award is intended to satisfy Section 162(m) of the Code;





             (h) to determine whether to require an Eligible Employee or
Consultant, as a condition of the granting of any Award, not to sell or
otherwise dispose of shares of Common Stock acquired pursuant to the exercise of
an



8



--------------------------------------------------------------------------------



       Option or an Award for a period of time as determined by the Committee,
in its sole discretion, following the date of the acquisition of such Option or
Award;



             (i) to modify, extend or renew an Award, subject to Article XV
herein, provided, however, that if an Award is modified, extended or renewed and
thereby deemed to be the issuance of a new Award under the Code or the
applicable accounting rules, the exercise price of an Award may continue to be
the original exercise price even if less than the Fair Market Value of the
Common Stock at the time of such modification, extension or renewal; and





             (j) to offer to buy out an Option previously granted, based on such
terms and conditions as the Committee shall establish and communicate to the
Participant at the time such offer is made.



      3.3 Guidelines. Subject to Article XV hereof, the Committee shall have the
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing this Plan and perform all acts, including the delegation of
its administrative responsibilities, as it shall, from time to time, deem
advisable; to construe and interpret the terms and provisions of this Plan and
any Award issued under this Plan (and any agreements relating thereto); and to
otherwise supervise the administration of this Plan. The Committee may correct
any defect, supply any omission or reconcile any inconsistency in this Plan or
in any agreement relating thereto in the manner and to the extent it shall deem
necessary to effectuate the purpose and intent of this Plan. The Committee may
adopt special guidelines and provisions for persons who are residing in, or
subject to, the taxes of, Foreign Jurisdictions to comply with applicable tax
and securities laws and may impose any limitations and restrictions that it
deems necessary to comply with the applicable tax and securities laws of such
Foreign Jurisdictions. To the extent applicable, this Plan is intended to comply
with Section 162(m) of the Code and the applicable requirements of Rule 16b-3
and shall be limited, construed and interpreted in a manner so as to comply
therewith.

      3.4 Decisions Final. Any decision, interpretation or other action made or
taken in good faith by or at the direction of the Company, the Board or the
Committee (or any of its members) arising out of or in connection with this Plan
shall be within the absolute discretion of all and each of them, as the case may
be, and shall be final, binding and conclusive on the Company and all employees
and Participants and their respective heirs, executors, administrators,
successors and assigns.

      3.5 Reliance on Counsel. The Company, the Board or the Committee may
consult with legal counsel, who may be counsel for the Company or other counsel,
with respect to its obligations or duties hereunder, or with respect to any
action or proceeding or any question of law, and shall not be liable with
respect to any action taken or omitted by it in good faith pursuant to the
advice of such counsel.

      3.6 Procedures. If the Committee is appointed, the Board shall designate
one of the members of the Committee as chairman and the Committee shall hold
meetings, subject to the By-Laws of the Company, at such times and places as it
shall deem

9



--------------------------------------------------------------------------------



advisable. A majority of the Committee members shall constitute a quorum. All
determinations of the Committee shall be made by a majority of its members. Any
decision or determination reduced to writing and signed by all the Committee
members in accordance with the By-Laws of the Company, shall be fully as
effective as if it had been made by a vote at a meeting duly called and held.
The Committee shall keep minutes of its meetings and shall make such rules and
regulations for the conduct of its business as it shall deem advisable.

      3.7 Designation of Consultants/Liability.



             (a) The Committee may designate employees of the Company and
professional advisors to assist the Committee in the administration of this Plan
and may grant authority to officers to execute agreements or other documents on
behalf of the Committee.



             (b) The Committee may employ such legal counsel, consultants and
agents as it may deem desirable for the administration of this Plan and may rely
upon any opinion received from any such counsel or consultant and any
computation received from any such consultant or agent. Expenses incurred by the
Committee in the engagement of any such counsel, consultant or agent shall be
paid by the Company. The Committee, its members and any employee of the Company
designated pursuant to paragraph (a) above shall not be liable for any action or
determination made in good faith with respect to this Plan. To the maximum
extent permitted by applicable law, no officer of the Company or member or
former member of the Committee shall be liable for any action or determination
made in good faith with respect to this Plan or any Award granted under it. To
the maximum extent permitted by applicable law or the Certificate of
Incorporation or By-Laws of the Company and to the extent not covered by
insurance, each officer and member or former member of the Committee shall be
indemnified and held harmless by the Company against any cost or expense
(including reasonable fees of counsel reasonably acceptable to the Company) or
liability (including any sum paid in settlement of a claim with the approval of
the Company), and advanced amounts necessary to pay the foregoing at the
earliest time and to the fullest extent permitted, arising out of any act or
omission to act in connection with this Plan, except to the extent arising out
of such officer's, member's or former member's own fraud or bad faith. Such
indemnification shall be in addition to any rights of indemnification the
officers, directors or members or former officers, directors or members may have
under applicable law or under the Certificate of Incorporation or By-Laws of the
Company or any Affiliate. Notwithstanding anything else herein, this
indemnification will not apply to the actions or determinations made by an
individual with regard to Awards granted to him or her under this Plan.



10



--------------------------------------------------------------------------------



ARTICLE IV

SHARE AND OTHER LIMITATIONS

      

4.1 Shares.



             (a) General Limitation. The aggregate number of shares of Common
Stock which may be issued or used for reference purposes under this Plan or with
respect to which Awards may be granted shall not exceed 2,375,000 shares of
Common Stock (subject to any increase or decrease pursuant to Section 4.2) with
respect to all types of Awards, plus 1,324,402 shares of Common Stock relating
to outstanding awards assumed by this Plan under Section 4.4 for a total of
3,699,402 shares of Common Stock. The shares of Common Stock available under
this Plan may be either authorized and unissued Common Stock or Common Stock
held in or acquired for the treasury of the Company. If any Stock Option or
Stock Appreciation Right granted under this Plan expires, terminates or is
canceled for any reason without having been exercised in full or, with respect
to Stock Options, the Company repurchases any Stock Option, the number of shares
of Common Stock underlying such unexercised or repurchased Stock Option or any
unexercised Stock Appreciation Right shall again be available for the purposes
of Awards under this Plan. If any shares of Restricted Stock, Performance Shares
or Performance Units awarded under this Plan to a Participant are forfeited or
repurchased by the Company for any reason, the number of forfeited or
repurchased shares of Restricted Stock, Performance Shares or Performance Units
shall again be available for the purposes of Awards under this Plan. If a Tandem
Stock Appreciation Right is granted or a Limited Stock Appreciation Right is
granted in tandem with a Stock Option, such grant shall only apply once against
the maximum number of shares of Common Stock which may be issued under this
Plan. In determining the number of shares of Common Stock available for Awards
other than Awards of Incentive Stock Options, if Common Stock has been exchanged
by a Participant as full or partial payment of exercise price or withholding
taxes, or if the number shares of Common Stock otherwise deliverable has been
reduced for the payment of exercise price or withholding taxes, the number of
shares of Common Stock exchanged as payment for the payment of exercise price or
withholding taxes, or reduced, shall again be available for purposes of Awards
under this Plan.



             (b) Individual Participant Limitations. (i) The maximum number of
shares of Common Stock subject to any Award of Stock Options, Stock Appreciation
Rights, Performance Shares or shares of Restricted Stock for which the grant of
such Award or the lapse of the relevant Restriction Period is subject to the
attainment of Performance Goals in accordance with Section 8.3(a)(ii) herein
which may be granted under this Plan during any fiscal year of the Company to
each Eligible Employee or Consultant shall be 150,000 shares per type of Award
(subject to any increase or decrease pursuant to Section 4.2), provided that the
maximum number of shares of Common Stock for all types of



11



--------------------------------------------------------------------------------



       Awards does not exceed 150,000 during any fiscal year of the Company. If
a Tandem Stock Appreciation Right is granted or a Limited Stock Appreciation
Right is granted in tandem with a Stock Option, it shall apply against the
Eligible Employee's or Consultant's individual share limitations for both Stock
Appreciation Rights and Stock Options.



                    (ii) There are no annual individual Eligible Employee or
Consultant share limitations on Restricted Stock for which the grant of such
Award or the lapse of the relevant Restriction Period is not subject to
attainment of Performance Goals in accordance with Section 8.3(a)(ii) hereof.





                    (iii) The maximum value at grant of Performance Units which
may be granted under this Plan during any fiscal year of the Company to each
Eligible Employee or Consultant shall be $100,000. Each Performance Unit shall
be referenced to one share of Common Stock and shall be charged against the
available shares under this Plan at the time the unit value measurement is
converted to a referenced number of shares of Common Stock in accordance with
Section 10.1.





                    (iv) The individual Participant limitations set forth in
this Section 4.1(b) shall be cumulative; that is, to the extent that shares of
Common Stock for which Awards are permitted to be granted to an Eligible
Employee or a Consultant during a fiscal year are not covered by an Award to
such Eligible Employee or Consultant in a fiscal year, the number of shares of
Common Stock available for Awards to such Eligible Employee or Consultant shall
automatically increase in the subsequent fiscal years during the term of the
Plan until used.



4.2 Changes.



             (a) The existence of this Plan and the Awards granted hereunder
shall not affect in any way the right or power of the Board or the stockholders
of the Company to make or authorize any adjustment, recapitalization,
reorganization or other change in the Company's capital structure or its
business, any merger or consolidation of the Company or any Affiliate, any issue
of bonds, debentures, preferred or prior preference stock ahead of or affecting
Common Stock, the dissolution or liquidation of the Company or any Affiliate,
any sale or transfer of all or part of the assets or business of the Company or
any Affiliate or any other corporate act or proceeding.





             (b) Subject to the provisions of Section 4.2(d), in the event of
any such change in the capital structure or business of the Company by reason of
any stock split, reverse stock split, stock dividend, combination or
reclassification of shares, recapitalization, or other change in the capital
structure of the Company, merger, consolidation, spin-off, reorganization,
partial or complete liquidation, issuance of rights or warrants to purchase any
Common Stock or securities convertible into



12



--------------------------------------------------------------------------------



       Common Stock, or any other corporate transaction or event having an
effect similar to any of the foregoing and effected without receipt of
consideration by the Company, then the aggregate number and kind of shares which
thereafter may be issued under this Plan, the number and kind of shares or other
property (including cash) to be issued upon exercise of an outstanding Stock
Option or other Awards granted under this Plan and the purchase price thereof
shall be appropriately adjusted consistent with such change in such manner as
the Committee may deem equitable to prevent substantial dilution or enlargement
of the rights granted to, or available for, Participants under this Plan, and
any such adjustment determined by the Committee in good faith shall be final,
binding and conclusive on the Company and all Participants and employees and
their respective heirs, executors, administrators, successors and assigns.



             (c) Fractional shares of Common Stock resulting from any adjustment
in Options or Awards pursuant to Section 4.2(a) or (b) shall be aggregated
until, and eliminated at, the time of exercise by rounding-down for fractions
less than one-half and rounding-up for fractions equal to or greater than
one-half. No cash settlements shall be made with respect to fractional shares
eliminated by rounding. Notice of any adjustment shall be given by the Committee
to each Participant whose Award has been adjusted and such adjustment (whether
or not such notice is given) shall be effective and binding for all purposes of
this Plan.





             (d) In the event of a merger or consolidation in which the Company
is not the surviving entity or in the event of any transaction that results in
the acquisition of substantially all of the Company's outstanding Common Stock
by a single person or entity or by a group of persons and/or entities acting in
concert, or in the event of the sale or transfer of all or substantially all of
the Company's assets (all of the foregoing being referred to as “Acquisition
Events”), then the Committee may, in its sole discretion, terminate all
outstanding Stock Options and Stock Appreciation Rights, effective as of the
date of the Acquisition Event, by delivering notice of termination to each
Participant at least 30 days prior to the date of consummation of the
Acquisition Event, in which case during the period from the date on which such
notice of termination is delivered to the consummation of the Acquisition Event,
each such Participant shall have the right to exercise in full all of his or her
Stock Options and Stock Appreciation Rights that are then outstanding (without
regard to any limitations on exercisability otherwise contained in the Stock
Option or Award Agreements), but any such exercise shall be contingent upon and
subject to the occurrence of the Acquisition Event, and, provided that, if the
Acquisition Event does not take place within a specified period after giving
such notice for any reason whatsoever, the notice and exercise pursuant thereto
shall be null and void.



      If an Acquisition Event occurs but the Committee does not terminate the
outstanding Stock Options and Stock Appreciation Rights pursuant to this Section
4.2(d), then the provisions of Section 4.2(b) shall apply.

13



--------------------------------------------------------------------------------



      4.3 Minimum Purchase Price. Notwithstanding any provision of this Plan to
the contrary, if authorized but previously unissued shares of Common Stock are
issued under this Plan, such shares shall not be issued for a consideration
which is less than as permitted under applicable law.

      4.4 Assumption of Awards. Awards that were granted prior to the Effective
Date under the (i) Comtech Telecommunications Corp. 1982 Incentive Stock Option
Plan (the “1982 Plan”), and (ii) Comtech Telecommunications Corp. 1993 Incentive
Stock Option Plan, as amended (the “1993 Plan”), shall be transferred and
assumed by this Plan as of the Effective Date. Notwithstanding the foregoing,
such Awards shall continue to be governed by the terms of the applicable
agreement in effect prior to the Effective Date.

ARTICLE V

ELIGIBILITY

      

      5.1 General Eligibility. All Eligible Employees and Consultants and
prospective employees of and Consultants to the Company and its Affiliates are
eligible to be granted Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock, Performance Shares, Performance Units, Other Stock-Based
Awards and awards providing benefits similar to each of the foregoing designed
to meet the requirements of Foreign Jurisdictions under this Plan. Eligibility
for the grant of an Award and actual participation in this Plan shall be
determined by the Committee in its sole discretion. The vesting and exercise of
Awards granted to a prospective employee or Consultant are conditioned upon such
individual actually becoming an Eligible Employee or Consultant.

      5.2 Incentive Stock Options. All Eligible Employees of the Company, its
Subsidiaries and its Parent (if any) are eligible to be granted Incentive Stock
Options under this Plan. Eligibility for the grant of an Award and actual
participation in this Plan shall be determined by the Committee in its sole
discretion.

      5.3 Non-Employee Directors. Non-Employee Directors are only eligible to
receive an Award of Stock Options in accordance with Article XIII of the Plan.

ARTICLE VI

STOCK OPTIONS

      

      6.1 Stock Options. Each Stock Option granted hereunder shall be one of two
types: (i) an Incentive Stock Option intended to satisfy the requirements of
Section 422 of the Code; or (ii) a Non-Qualified Stock Option.

      6.2 Grants. The Committee shall have the authority to grant to any
Eligible Employee one or more Incentive Stock Options, Non-Qualified Stock
Options or both types of Stock Options (in each case with or without Stock
Appreciation Rights). To the extent that any Stock Option does not qualify as an
Incentive Stock Option (whether

14



--------------------------------------------------------------------------------

because of its provisions or the time or manner of its exercise or otherwise),
such Stock Option or the portion thereof which does not qualify, shall
constitute a separate Non-Qualified Stock Option. The Committee shall have the
authority to grant any Consultant one or more Non-Qualified Stock Options (with
or without Stock Appreciation Rights). Notwithstanding any other provision of
this Plan to the contrary or any provision in an agreement evidencing the grant
of a Stock Option to the contrary, any Stock Option granted to an Eligible
Employee of an Affiliate (other than an Affiliate which is a Parent or a
Subsidiary) shall be a Non-Qualified Stock Option.

      6.3 Terms of Stock Options. Stock Options granted under this Plan shall be
subject to the following terms and conditions, and shall be in such form and
contain such additional terms and conditions, not inconsistent with the terms of
this Plan, as the Committee shall deem desirable:



             (a) Exercise Price. The exercise price per share of Common Stock
purchasable under an Incentive Stock Option or a Stock Option intended to be
“performance-based” for purposes of Section 162(m) of the Code shall be
determined by the Committee at the time of grant, but shall not be less than
100% of the Fair Market Value of the share of Common Stock at the time of grant;
provided, however, that if an Incentive Stock Option is granted to a Ten Percent
Stockholder, the exercise price shall be no less than 110% of the Fair Market
Value of the Common Stock. The exercise price per share of Common Stock
purchasable under a Non-Qualified Stock Option shall be determined by the
Committee.



             (b) Stock Option Term. The term of each Stock Option shall be fixed
by the Committee; provided, however, that no Stock Option shall be exercisable
more than 10 years after the date such Stock Option is granted; and further
provided that the term of an Incentive Stock Option granted to a Ten Percent
Stockholder shall not exceed 5 years.





             (c) Exercisability. Stock Options shall be exercisable at such time
or times and subject to such terms and conditions as shall be determined by the
Committee at grant. If the Committee provides, in its discretion, that any Stock
Option is exercisable subject to certain limitations (including, without
limitation, that such Stock Option is exercisable only in installments or within
certain time periods), the Committee may waive such limitations on the
exercisability at any time at or after grant in whole or in part (including,
without limitation, waiver of the installment exercise provisions or
acceleration of the time at which such Stock Option may be exercised), based on
such factors, if any, as the Committee shall determine, in its sole discretion.





             (d) Method of Exercise. Subject to whatever installment exercise
and waiting period provisions apply under subsection (c) above, Stock Options
may be exercised in whole or in part at any time and from time to time during
the Stock Option term by giving written notice of exercise to the Committee
specifying the number of shares to be purchased. Such notice shall be



15



--------------------------------------------------------------------------------



       accompanied by payment in full of the purchase price as follows: (i) in
cash or by check, bank draft or money order payable to the order of the Company;
(ii) if the Common Stock is traded on a national securities exchange, the Nasdaq
Stock Market, Inc. or quoted on a national quotation system sponsored by the
National Association of Securities Dealers, through a “cashless exercise”
procedure whereby the Participant delivers irrevocable instructions to a broker
satisfactory to the Company to deliver promptly to the Company an amount equal
to the purchase price; or (iii) on such other terms and conditions as may be
acceptable to the Committee (including, without limitation, the relinquishment
of Stock Options or by payment in full or in part in the form of Common Stock
owned by the Participant for a period of at least 6 months or such other period
as may be required to avoid an accounting charge against the Company's earnings
(and for which the Participant has good title free and clear of any liens and
encumbrances) based on the Fair Market Value of the Common Stock on the payment
date as determined by the Committee). No shares of Common Stock shall be issued
until payment therefore, as provided herein, has been made or provided for.



             (e) Incentive Stock Option Limitations. To the extent that the
aggregate Fair Market Value (determined as of the time of grant) of the Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by an Eligible Employee during any calendar year under this Plan
and/or any other stock option plan of the Company, any Subsidiary or any Parent
exceeds $100,000, such Options shall be treated as Non-Qualified Stock Options.
In addition, if an Eligible Employee does not remain employed by the Company,
any Subsidiary or any Parent at all times from the time an Incentive Stock
Option is granted until 3 months prior to the date of exercise thereof (or such
other period as required by applicable law), such Stock Option shall be treated
as a Non-Qualified Stock Option. Should any provision of this Plan not be
necessary in order for the Stock Options to qualify as Incentive Stock Options,
or should any additional provisions be required, the Committee may amend this
Plan accordingly, without the necessity of obtaining the approval of the
stockholders of the Company.





             (f) Form, Modification, Extension and Renewal of Stock Options.
Subject to the terms and conditions and within the limitations of this Plan,
Stock Options shall be evidenced by such form of agreement or grant as is
approved by the Committee, and the Committee may (i) modify, extend or renew
outstanding Stock Options granted under this Plan (provided that the rights of a
Participant are not reduced without his consent), and (ii) accept the surrender
of outstanding Stock Options (up to the extent not theretofore exercised) and
authorize the granting of new Stock Options in substitution therefor (to the
extent not theretofore exercised).





             (g) Other Terms and Conditions. Stock Options may contain such
other provisions, which shall not be inconsistent with any of the terms of this
Plan, as the Committee shall deem appropriate including, without limitation,
permitting “reloads” such that the same number of Stock Options are granted as



16



--------------------------------------------------------------------------------



       the number of Stock Options exercised, shares used to pay for the
exercise price of Stock Options or shares used to pay withholding taxes
(“Reloads”). With respect to Reloads, the exercise price of the new Stock Option
shall be the Fair Market Value on the date of the “reload” and the term of the
Stock Option shall be the same as the remaining term of the Stock Options that
are exercised, if applicable, or such other exercise price and term as
determined by the Committee.



             (h) Detrimental Activity. Unless otherwise determined by the
Committee at grant, (i) in the event the Participant engages in Detrimental
Activity prior to any exercise of the Stock Option, all Stock Options (whether
vested or unvested) held by the Participant shall thereupon terminate and
expire, (ii) as a condition of the exercise of a Stock Option, the Participant
shall be required to certify (or shall be deemed to have certified) at the time
of exercise in a manner acceptable to the Company that the Participant is in
compliance with the terms and conditions of the Plan and that the Participant
has not engaged in, and does not intend to engage in, any Detrimental Activity,
and (iii) in the event the Participant engages in Detrimental Activity during
the one year period following the later of (x) Participant's Termination of
Employment or (y) the date the Stock Option is exercised, that any Stock Options
shall be immediately forfeited (whether or not then vested) and the Company
shall be entitled to recover from the Participant at any time within one year
after the later of (x) or (y), and the Participant shall pay over to the
Company, an amount equal to any gain realized as a result of the exercise of any
Stock Options (whether at the time of exercise or thereafter).



ARTICLE VII

STOCK APPRECIATION RIGHTS

      

      7.1 Tandem Stock Appreciation Rights. Stock Appreciation Rights may be
granted in conjunction with all or part of any Stock Option (a “Reference Stock
Option”) granted under this Plan (“Tandem Stock Appreciation Rights”). In the
case of a Non-Qualified Stock Option, such rights may be granted either at or
after the time of the grant of such Reference Stock Option. In the case of an
Incentive Stock Option, such rights may be granted only at the time of the grant
of such Reference Stock Option. Consultants shall not be eligible for a grant of
Tandem Stock Appreciation Rights granted in conjunction with all or part of an
Incentive Stock Option.

      7.2 Terms and Conditions of Tandem Stock Appreciation Rights. Tandem Stock
Appreciation Rights shall be subject to such terms and conditions, not
inconsistent with the provisions of this Plan, as shall be determined from time
to time by the Committee, including Article XII and the following:



             (a) Term. A Tandem Stock Appreciation Right or applicable portion
thereof granted with respect to a Reference Stock Option shall terminate and no
longer be exercisable upon the termination or exercise of the Reference Stock



17



--------------------------------------------------------------------------------



       Option, except that, unless otherwise determined by the Committee, in its
sole discretion, at the time of grant, a Tandem Stock Appreciation Right granted
with respect to less than the full number of shares covered by the Reference
Stock Option shall not be reduced until and then only to the extent the exercise
or termination of the Reference Stock Option causes the number of shares covered
by the Tandem Stock Appreciation Right to exceed the number of shares remaining
available and unexercised under the Reference Stock Option.



             (b) Exercisability. Tandem Stock Appreciation Rights shall be
exercisable only at such time or times and to the extent that the Reference
Stock Options to which they relate shall be exercisable in accordance with the
provisions of Article VI and this Article VII.





             (c) Method of Exercise. A Tandem Stock Appreciation Right may be
exercised by a Participant by surrendering the applicable portion of the
Reference Stock Option. Upon such exercise and surrender, the Participant shall
be entitled to receive an amount determined in the manner prescribed in this
Section 7.2. Stock Options which have been so surrendered, in whole or in part,
shall no longer be exercisable to the extent the related Tandem Stock
Appreciation Rights have been exercised.





             (d) Payment. Upon the exercise of a Tandem Stock Appreciation
Right, a Participant shall be entitled to receive up to, but no more than, an
amount in cash and/or Common Stock (as chosen by the Committee in its sole
discretion at grant, or thereafter if no rights of a Participant are reduced)
equal in value to the excess of the Fair Market Value of one share of Common
Stock over the option price per share specified in the Reference Stock Option,
multiplied by the number of shares in respect of which the Tandem Stock
Appreciation Right shall have been exercised.





             (e) Deemed Exercise of Reference Stock Option. Upon the exercise of
a Tandem Stock Appreciation Right, the Reference Stock Option or part thereof to
which such Stock Appreciation Right is related shall be deemed to have been
exercised for the purpose of the limitation set forth in Article IV of this Plan
on the number of shares of Common Stock to be issued under this Plan.





             (f) Detrimental Activity. Unless otherwise determined by the
Committee at grant, (i) in the event the Participant engages in Detrimental
Activity prior to any exercise of Tandem Stock Appreciation Rights, all Tandem
Stock Appreciation Rights (whether vested or unvested) held by the Participant
shall thereupon terminate and expire, (ii) as a condition of the exercise of a
Tandem Stock Appreciation Right, the Participant shall be required to certify
(or shall be deemed to have certified) at the time of exercise in a manner
acceptable to the Company that the Participant is in compliance with the terms
and conditions of the Plan and that the Participant has not engaged in, and does
not intend to engage in, any Detrimental Activity, and (iii) in the event the
Participant engages in Detrimental Activity during the one year period following
the later of



18



--------------------------------------------------------------------------------



       (x) Participant's Termination of Employment or (y) the date the Tandem
Stock Appreciation Right is exercised, that any Tandem Stock Appreciation Rights
shall be immediately forfeited (whether or not then vested) and the Company
shall be entitled to recover from the Participant at any time within one year
after the later of (x) or (y), and the Participant shall pay over to the
Company, an amount equal to any gain realized as a result of the exercise
(whether at the time of exercise or thereafter).

      7.3 Non-Tandem Stock Appreciation Rights. Non-Tandem Stock Appreciation
Rights may also be granted without reference to any Stock Option granted under
this Plan.

      7.4 Terms and Conditions of Non-Tandem Stock Appreciation Rights.
Non-Tandem Stock Appreciation Rights shall be subject to such terms and
conditions, not inconsistent with the provisions of this Plan, as shall be
determined from time to time by the Committee, including Article XII and the
following:



             (a) Term. The term of each Non-Tandem Stock Appreciation Right
shall be fixed by the Committee, but shall not be greater than ten (10) years
after the date the right is granted.





             (b) Exercisability. Non-Tandem Stock Appreciation Rights shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee at grant. If the Committee provides, in its
discretion, that any such right is exercisable subject to certain limitations
(including, without limitation, that it is exercisable only in installments or
within certain time periods), the Committee may waive such limitation on the
exercisability at any time at or after grant in whole or in part (including,
without limitation, waiver of the installment exercise provisions or
acceleration of the time at which rights may be exercised), based on such
factors, if any, as the Committee shall determine, in its sole discretion.





             (c) Method of Exercise. Subject to whatever installment exercise
and waiting period provisions apply under subsection (b) above, Non-Tandem Stock
Appreciation Rights may be exercised in whole or in part at any time and from
time to time during the option term, by giving written notice of exercise to the
Company specifying the number of Non-Tandem Stock Appreciation Rights to be
exercised.





             (d) Payment. Upon the exercise of a Non-Tandem Stock Appreciation
Right a Participant shall be entitled to receive, for each right exercised, up
to, but no more than, an amount in cash and/or Common Stock (as chosen by the
Committee in its sole discretion at grant, or thereafter if no rights of a
Participant are reduced) equal in value to the excess of the Fair Market Value
of one share of Common Stock on the date the right is exercised over the Fair
Market Value of one share of Common Stock on the date the right was awarded to
the Participant.



19



--------------------------------------------------------------------------------



             (e) Detrimental Activity. Unless otherwise determined by the
Committee at grant, (i) in the event the Participant engages in Detrimental
Activity prior to any exercise of Non-Tandem Stock Appreciation Rights, all
Non-Tandem Stock Appreciation Rights (whether vested or unvested) held by the
Participant shall thereupon terminate and expire, (ii) as a condition of the
exercise of a Tandem Stock Appreciation Right, the Participant shall be required
to certify (or shall be deemed to have certified) at the time of exercise in a
manner acceptable to the Company that the Participant is in compliance with the
terms and conditions of the Plan and that the Participant has not engaged in,
and does not intend to engage in, any Detrimental Activity, and (iii) in the
event the Participant engages in Detrimental Activity during the one year period
following the later of (x) Participant's Termination of Employment or (y) the
date the Non-Tandem Stock Appreciation Right is exercised, that any Non-Tandem
Stock Appreciation Rights shall be immediately forfeited (whether or not then
vested) and the Company shall be entitled to recover from the Participant at any
time within one year after the later of (x) or (y), and the Participant shall
pay over to the Company, an amount equal to any gain realized as a result of the
exercise (whether at the time of exercise or thereafter).

      7.5 Limited Stock Appreciation Rights. The Committee may, in its sole
discretion, grant a Tandem Stock Appreciation Right or a Non-Tandem Stock
Appreciation Right as a Limited Stock Appreciation Right. Limited Stock
Appreciation Rights may be exercised only upon the occurrence of a Change in
Control or such other event as the Committee may, in its sole discretion,
designate at the time of grant or thereafter. Upon the exercise of limited Stock
Appreciation Rights, except as otherwise provided in an Award agreement, the
Participant shall receive in cash or Common Stock, as determined by the
Committee, an amount equal to the amount (i) set forth in Section 7.2(d) with
respect to Tandem Stock Appreciation Rights, or (ii) set forth in Section 7.4(d)
with respect to Non-Tandem Stock Appreciation Rights, as applicable.

ARTICLE VIII

RESTRICTED STOCK

      

      8.1 Awards of Restricted Stock. Shares of Restricted Stock may be issued
to Eligible Employees or Consultants either alone or in addition to other Awards
granted under this Plan. The Committee shall determine the eligible persons to
whom, and the time or times at which, grants of Restricted Stock will be made,
the number of shares to be awarded, the price (if any) to be paid by the
recipient (subject to Section 8.2), the time or times within which such Awards
may be subject to forfeiture, the vesting schedule and rights to acceleration
thereof, and all other terms and conditions of the Awards. The Committee may
condition the grant or vesting of Restricted Stock upon the attainment of
specified performance goals, including established Performance Goals in
accordance with Section 162(m) of the Code, or such other factors as the
Committee may determine, in its sole discretion.

20



--------------------------------------------------------------------------------



      8.2 Awards and Certificates. An Eligible Employee or Consultant selected
to receive Restricted Stock shall not have any rights with respect to such
Award, unless and until such Participant has delivered to the Company a fully
executed copy of the applicable Award agreement relating thereto and has
otherwise complied with the applicable terms and conditions of such Award.
Further, such Award shall be subject to the following conditions:



             (a) Purchase Price. The purchase price of Restricted Stock shall be
fixed by the Committee. Subject to Section 4.3, the purchase price for shares of
Restricted Stock may be zero to the extent permitted by applicable law, and, to
the extent not so permitted, such purchase price may not be less than par value.



             (b) Acceptance. Awards of Restricted Stock must be accepted within
a period of 90 days (or such shorter period as the Committee may specify at
grant) after the Award date by executing a Restricted Stock Award agreement and
by paying whatever price (if any) the Committee has designated thereunder.





             (c) Legend. Each Participant receiving shares of Restricted Stock
shall be issued a stock certificate in respect of such shares of Restricted
Stock, unless the Committee elects to use another system, such as book entries
by the transfer agent, as evidencing ownership of shares of Restricted Stock.
Such certificate shall be registered in the name of such Participant, and shall
bear an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award, substantially in the following form:





             "The anticipation, alienation, attachment, sale, transfer,
assignment, pledge, encumbrance or charge of the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of The
Comtech Telecommunications Corp. 2000 Stock Incentive Plan (the “Plan”) and an
Agreement entered into between the registered owner and the Company dated
                                . Copies of such Plan and Agreement are on file
at the principal office of the Company.”





             (d) Custody. The Committee may require that any stock certificates
evidencing such shares be held in custody by the Company until the restrictions
thereon shall have lapsed and that, as a condition to the grant of such Award of
Restricted Stock, the Participant shall have delivered a duly signed stock
power, endorsed in blank, relating to the Common Stock covered by such Award.



      8.3 Restrictions and Conditions on Restricted Stock Awards. Shares of
Restricted Stock awarded pursuant to this Plan shall be subject to Article XII
and the following restrictions and conditions:



             (a) Restriction Period; Vesting and Acceleration of Vesting.
(i) The Participant shall not be permitted to Transfer shares of Restricted
Stock awarded under this Plan during the period or periods set by the Committee
(the “Restriction Period”) commencing on the date of such Award, as set forth in



21



--------------------------------------------------------------------------------



       the Restricted Stock Award agreement and such agreement shall set forth a
vesting schedule and any events which would accelerate vesting of the shares of
Restricted Stock. Within these limits, based on service, attainment of
Performance Goals pursuant to Section 8.3(a)(ii) below and/or such other factors
or criteria as the Committee may determine in its sole discretion, the Committee
may provide for the lapse of such restrictions in installments in whole or in
part, or may accelerate the vesting of all or any part of any Restricted Stock
Award and/or waive the deferral limitations for all or any part of any
Restricted Stock Award.



             (ii) Objective Performance Goals, Formulae or Standards. If the
grant of shares of Restricted Stock or the lapse of restrictions is based on the
attainment of Performance Goals, the Committee shall establish the Performance
Goals and the applicable vesting percentage of the Restricted Stock Award
applicable to each Participant or class of Participants in writing prior to the
beginning of the applicable fiscal year or at such later date as otherwise
determined by the Committee and while the outcome of the Performance Goals are
substantially uncertain. Such Performance Goals may incorporate provisions for
disregarding (or adjusting for) changes in accounting methods, corporate
transactions (including, without limitation, dispositions and acquisitions) and
other similar type events or circumstances. With regard to a Restricted Stock
Award that is intended to comply with Section 162(m) of the Code, to the extent
any such provision would create impermissible discretion under Section 162(m) of
the Code or otherwise violate Section 162(m) of the Code, such provision shall
be of no force or effect. The applicable Performance Goals shall be based on one
or more of the Performance Criteria set forth in Exhibit A hereto.





             (b) Rights as Stockholder. Except as provided in this subsection
(b) and subsection (a) above and as otherwise determined by the Committee, the
Participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a holder of shares of Common Stock of the Company including,
without limitation, the right to receive any dividends, the right to vote such
shares and, subject to and conditioned upon the full vesting of shares of
Restricted Stock, the right to tender such shares. The Committee may, in its
sole discretion, determine at the time of grant that the payment of dividends
shall be deferred until, and conditioned upon, the expiration of the applicable
Restriction Period.





             (c) Lapse of Restrictions. If and when the Restriction Period
expires without a prior forfeiture of the Restricted Stock subject to such
Restriction Period, the certificates for such shares shall be delivered to the
Participant. All legends shall be removed from said certificates at the time of
delivery to the Participant except as otherwise required by applicable law.





             (d) Detrimental Activity. Unless otherwise determined by the
Committee at grant, each Award of Restricted Stock shall provide that in the
event the Participant engages in Detrimental Activity prior to, or during the
one year period following the later of Termination of Employment or any vesting
of



22



--------------------------------------------------------------------------------



       Restricted Stock, the Committee may direct (at any time within one year
thereafter) that all unvested Restricted Stock shall be immediately forfeited to
the Company and that the Participant shall pay over to the Company an amount
equal to the gain realized at the time of vesting of any Restricted Stock.

ARTICLE IX

PERFORMANCE SHARES

      

      9.1 Award of Performance Shares. Performance Shares may be awarded either
alone or in addition to other Awards granted under this Plan. The Committee
shall, in its sole discretion, determine the Eligible Employees and Consultants
to whom and the time or times at which such Performance Shares shall be awarded,
the duration of the period (the “Performance Period”) during which, and the
conditions under which, a Participant's right to Performance Shares will be
vested and the other terms and conditions of the Award in addition to those set
forth in Section 9.2.

      Each Performance Share awarded shall be referenced to one share of Common
Stock. Except as otherwise provided herein, the Committee shall condition the
right to payment of any Performance Share Award upon the attainment of objective
Performance Goals established pursuant to Section 9.2(c) below and such other
non-performance based factors or criteria as the Committee may determine in its
sole discretion.

      9.2 Terms and Conditions. A Participant selected to receive Performance
Shares shall not have any rights with respect to such Awards, unless and until
such Participant has delivered a fully executed copy of a Performance Share
Award agreement evidencing the Award to the Company and has otherwise complied
with the following terms and conditions:



             (a) Earning of Performance Share Award. At the expiration of the
applicable Performance Period, the Committee shall determine the extent to which
the Performance Goals established pursuant to Section 9.2(c) are achieved and
the percentage of each Performance Share Award that has been earned.





             (b) Payment. Following the Committee's determination in accordance
with subsection (a) above, shares of Common Stock or, as determined by the
Committee in its sole discretion, the cash equivalent of such shares shall be
delivered to the Participant, in an amount equal to such Participant's earned
Performance Share Award. Notwithstanding the foregoing, except as may be set
forth in the agreement covering the Award, the Committee may, in its sole
discretion and in accordance with Section 162(m) of the Code, award an amount
less than the earned Performance Share Award and/or subject the payment of all
or part of any Performance Share Award to additional vesting and forfeiture
conditions as it deems appropriate.





             (c) Objective Performance Goals, Formulae or Standards. The
Committee shall establish the objective Performance Goals for the earning of



23



--------------------------------------------------------------------------------



       Performance Shares based on a Performance Period applicable to each
Participant or class of Participants in writing prior to the beginning of the
applicable Performance Period or at such later date as permitted under Section
162(m) of the Code and while the outcome of the Performance Goals are
substantially uncertain. Such Performance Goals may incorporate, if and only to
the extent permitted under Section 162(m) of the Code, provisions for
disregarding (or adjusting for) changes in accounting methods, corporate
transactions (including, without limitation, dispositions and acquisitions) and
other similar type events or circumstances. To the extent any such provision
would create impermissible discretion under Section 162(m) of the Code or
otherwise violate Section 162(m) of the Code, such provision shall be of no
force or effect. The applicable Performance Goals shall be based on one or more
of the Performance Criteria set forth in Exhibit A hereto.



             (d) Dividends and Other Distributions. At the time of any Award of
Performance Shares, the Committee may, in its sole discretion, award an Eligible
Employee or Consultant the right to receive the cash value of any dividends and
other distributions that would have been received as though the Eligible
Employee or Consultant had held each share of Common Stock referenced by the
earned Performance Share Award from the last day of the first year of the
Performance Period until the actual distribution to such Participant of the
related share of Common Stock or cash value thereof. Such amounts, if awarded,
shall be paid to the Participant as and when the shares of Common Stock or cash
value thereof are distributed to such Participant and, at the discretion of the
Committee, may be paid with interest from the first day of the second year of
the Performance Period until such amounts and any earnings thereon are
distributed. The applicable rate of interest shall be determined by the
Committee in its sole discretion; provided, however, that for each fiscal year
or part thereof, the applicable interest rate shall not be greater than a rate
equal to the four-year U.S. Government Treasury rate on the first day of each
applicable fiscal year.





             (e) Detrimental Activity. Unless otherwise determined by the
Committee at grant, each Award of Performance Shares shall provide that in the
event the Participant engages in Detrimental Activity prior to, or during the
one year period following the later of Termination of Employment or any vesting
of Performance Shares, the Committee may direct (at any time within one year
thereafter) that all unvested Performance Shares shall be immediately forfeited
to the Company and that the Participant shall pay over to the Company an amount
equal to the gain realized at the time of vesting of any Performance Shares.



ARTICLE X

PERFORMANCE UNITS

      

      10.1 Awards of Performance Units. Performance Units may be awarded either
alone or in addition to other Awards granted under this Plan. The Committee
shall, in its

24



--------------------------------------------------------------------------------



sole discretion, determine the Eligible Employees to whom and the time or times
at which such Performance Units shall be awarded, the duration of the period
(the “Performance Cycle”) during which, and the conditions under which, a
Participant's right to Performance Units will be vested and the other terms and
conditions of the Award in addition to those set forth in Section 10.2.

      Performance Units shall be awarded in a dollar amount determined by the
Committee and shall be converted for purposes of calculating growth in value to
a referenced number of shares of Common Stock based on the Fair Market Value of
shares of Common Stock at the close of trading on the first business day
following the announcement of the annual financial results of the Company for
the fiscal year of the Company immediately preceding the fiscal year of the
commencement of the relevant Performance Cycle, provided that the Committee may
provide that the minimum price for such conversion shall be the Fair Market
Value on the date of grant.

      Each Performance Unit shall be referenced to one share of Common Stock.
Except as otherwise provided herein, the Committee shall condition the right to
payment of any Performance Unit Award upon the attainment of objective
Performance Goals established pursuant to Section 10.2(a) and such other
non-performance based factors or criteria as the Committee may determine in its
sole discretion. The cash value of any fractional Performance Unit Award
subsequent to conversion to shares of Common Stock shall be treated as a
dividend or other distribution under Section 10.2(e) to the extent any portion
of the Performance Unit Award is earned.

      10.2 Terms and Conditions. The Performance Units awarded pursuant to this
Article 10 shall be subject to the following terms and conditions:



             (a) Performance Goals. The Committee shall establish the objective
Performance Goals for the earnings of Performance Units based on a Performance
Cycle applicable to each Participant or class of Participants in writing prior
to the beginning of the applicable Performance Cycle or at such later date as
permitted under Section 162(m) of the Code and while the outcome of the
Performance Goals are substantially uncertain. Such Performance Goals may
incorporate, if and only to the extent permitted under Section 162(m) of the
Code, provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances. To the extent any
such provision would create impermissible discretion under Section 162(m) of the
Code or otherwise violate Section 162(m) of the Code, such provision shall be of
no force or effect. The applicable Performance Goals shall be based on one or
more of the Performance Criteria set forth in Exhibit A hereto.



             (b) Vesting. At the expiration of the Performance Cycle, the
Committee shall determine and certify in writing the extent to which the
Performance Goals have been achieved, and the percentage of the Performance
Units of each Participant that have vested.



25



--------------------------------------------------------------------------------



             (c) Payment. Subject to the applicable provisions of the Award
agreement and this Plan, at the expiration of the Performance Cycle, cash and/or
shares of Common Stock (as the Committee may determine in its sole discretion at
grant, or thereafter if no rights of a Participant are reduced) shall be
delivered to the Participant in payment of the vested Performance Units covered
by the Performance Unit Award. Notwithstanding the foregoing, except as may be
set forth in the agreement covering the Award, the Committee may, in its sole
discretion, and to the extent applicable and permitted under Section 162(m) of
the Code, award an amount less than the earned Performance Unit Award and/or
subject the payment of all or part of any Performance Unit Award to additional
vesting and forfeiture conditions as it deems appropriate.



             (d) Accelerated Vesting. Based on service, performance and/or such
other factors or criteria, if any, as the Committee may determine, the Committee
may, at or after grant, accelerate the vesting of all or any part of any
Performance Unit Award and/or waive the deferral limitations for all or any part
of such Award.





             (e) Dividends and Other Distributions. At the time of any Award of
Performance Units, the Committee may, in its sole discretion, award an Eligible
Employee or Consultant the right to receive the cash value of any dividends and
other distributions that would have been received as though the Eligible
Employee or Consultant had held each share of Common Stock referenced by the
earned Performance Unit Award from the last day of the first year of the
Performance Cycle until the actual distribution to such Participant of the
related share of Common Stock or cash value thereof. Such amounts, if awarded,
shall be paid to the Participant as and when the shares of Common Stock or cash
value thereof are distributed to such Participant and, at the discretion of the
Committee, may be paid with interest from the first day of the second year of
the Performance Cycle until such amounts and any earnings thereon are
distributed. The applicable rate of interest shall be determined by the
Committee in its sole discretion; provided, however, that for each fiscal year
or part thereof, the applicable interest rate shall not be greater than a rate
equal to the four-year U.S. Government Treasury rate on the first day of each
applicable fiscal year.





             (f) Detrimental Activity. Unless otherwise determined by the
Committee at grant, each Award of Performance Units shall provide that in the
event the Participant engages in Detrimental Activity prior to, or during the
one year period following the later of Termination of Employment or any vesting
of Performance Units, the Committee may direct (at any time within one year
thereafter) that all unvested Performance Units shall be immediately forfeited
to the Company and that the Participant shall pay over to the Company an amount
equal to the gain realized at the time of vesting of any Performance Units which
had vested in the period referred to above.



26



--------------------------------------------------------------------------------



ARTICLE XI

OTHER STOCK-BASED AWARDS



             11.1 Other Awards. Other Stock-Based Awards may be granted either
alone or in addition to or in tandem with Stock Options, Stock Appreciation
Rights, Restricted Stock, Performance Shares or Performance Units.



             Subject to the provisions of this Plan, the Committee shall have
authority to determine the persons to whom and the time or times at which such
Awards shall be made, the number of shares of Common Stock to be awarded
pursuant to such Awards, and all other conditions of the Awards. The Committee
may also provide for the grant of Common Stock under such Awards upon the
completion of a specified performance period.





             11.2 Terms and Conditions. Other Stock-Based Awards made pursuant
to this Article XI shall be subject to the following terms and conditions:





                    (a) Non-Transferability. Subject to the applicable
provisions of the Award agreement and this Plan, shares of Common Stock subject
to Awards made under this Article XI may not be Transferred prior to the date on
which the shares are issued, or, if later, the date on which any applicable
restriction, performance or deferral period lapses.





                    (b) Dividends. Unless otherwise determined by the Committee
at the time of Award, subject to the provisions of the Award agreement and this
Plan, the recipient of an Award under this Article XI shall be entitled to
receive, currently or on a deferred basis, dividends or dividend equivalents
with respect to the number of shares of Common Stock covered by the Award, as
determined at the time of the Award by the Committee, in its sole discretion.





                    (c) Vesting. Any Award under this Article XI and any Common
Stock covered by any such Award shall vest or be forfeited to the extent so
provided in the Award agreement, as determined by the Committee, in its sole
discretion.





                    (d) Waiver of Limitation. The Committee may, in its sole
discretion, waive in whole or in part any or all of the limitations imposed
hereunder (if any) with respect to any or all of an Award under this Article XI.





                    (e) Price. Common Stock or Other Stock-Based Awards issued
on a bonus basis under this Article XI may be issued for no cash consideration;
Common Stock or Other Stock-Based Awards purchased pursuant to a purchase right
awarded under this Article XI shall be priced as determined by the Committee.
Subject to Section 4.3, the purchase price of shares of Common Stock or Other
Stock-Based Awards may be zero to the extent permitted by applicable law, and,
to the extent not so permitted, such purchase price may not be less than par
value. The purchase of shares of Common Stock or Other Stock-



27



--------------------------------------------------------------------------------



              Based Awards may be made on either an after-tax or pre-tax basis,
as determined by the Committee; provided, however, that if the purchase is made
on a pre-tax basis, such purchase shall be made pursuant to a deferred
compensation program established by the Committee, which will be deemed a part
of this Plan.



                    (f) Detrimental Activity. Other Stock-Based Awards under
this Article XI and any Common Stock covered by any such Award shall be
forfeited in the event the Participant engages in Detrimental Activity under
such conditions set forth by the Committee in the Award agreement.



ARTICLE XII

NON-TRANSFERABILITY AND TERMINATION
OF EMPLOYMENT/CONSULTANCY



             12.1 Non-Transferability. No Stock Option, Stock Appreciation
Right, Performance Unit, Performance Share or Other Stock-Based Award shall be
Transferable by the Participant otherwise than by will or by the laws of descent
and distribution. All Stock Options and all Stock Appreciation Rights shall be
exercisable, during the Participant's lifetime, only by the Participant. Tandem
Stock Appreciation Rights shall be Transferable, to the extent permitted above,
only with the underlying Stock Option. Shares of Restricted Stock under Article
VIII may not be Transferred prior to the date on which shares are issued, or, if
later, the date on which any applicable restriction, performance or deferral
period lapses. No Award shall, except as otherwise specifically provided by law
or herein, be Transferable in any manner, and any attempt to Transfer any such
Award shall be void, and no such Award shall in any manner be liable for or
subject to the debts, contracts, liabilities, engagements or torts of any person
who shall be entitled to such Award, nor shall it be subject to attachment or
legal process for or against such person. Notwithstanding the foregoing, the
Committee may determine at the time of grant or thereafter, that a Non-Qualified
Stock Option that is otherwise not transferable pursuant to this Section 12.1 is
transferable to a Family Member in whole or in part and in such circumstances,
and under such conditions, as specified by the Committee. A Non-Qualified Stock
Option that is transferred to a Family Member pursuant to the preceding sentence
may not be subsequently transferred otherwise than by will or by the laws of
descent and distribution.





             12.2 Termination of Employment or Termination of Consultancy. The
following rules apply with regard to the Termination of Employment or
Termination of Consultancy of a Participant:





                    (a) Rules Applicable to Stock Options and Stock Appreciation
Rights. Unless otherwise determined by the Committee at grant or, if no rights
of the Participant are reduced, thereafter:





                           (i) Termination by Reason of Death, Disability or
Retirement. If a Participant's Termination of Employment or Termination of
Consultancy is by



28



--------------------------------------------------------------------------------



                     reason of death, Disability or Retirement, all Stock
Options and Stock Appreciation Rights held by such Participant may be exercised,
to the extent exercisable at the Participant's Termination of Employment or
Termination of Consultancy, by the Participant (or, in the case of death, by the
legal representative of the Participant's estate) at any time within a period of
one year from the date of such Termination of Employment or Termination of
Consultancy, but in no event beyond the expiration of the stated terms of such
Stock Options and Stock Appreciation Rights; provided, however, that, in the
case of Retirement, if the Participant dies within such exercise period, all
unexercised Stock Options and Non-Tandem Stock Appreciation Rights held by such
Participant shall thereafter be exercisable, to the extent to which they were
exercisable at the time of death, for a period of one year from the date of such
death, but in no event beyond the expiration of the stated term of such Stock
Options and Non-Tandem Stock Appreciation Rights.



                           (ii) Involuntary Termination Without Cause. If a
Participant's Termination of Employment or Termination of Consultancy is by
involuntary termination without Cause, all Stock Options and Stock Appreciation
Rights held by such Participant may be exercised, to the extent exercisable at
Termination of Employment or Termination of Consultancy, by the Participant at
any time within a period of 90 days from the date of such Termination of
Employment or Termination of Consultancy, but in no event beyond the expiration
of the stated term of such Stock Options and Stock Appreciation Rights.





                           (iii) Voluntary Termination. If a Participant's
Termination of Employment or Termination of Consultancy is voluntary (other than
a voluntary termination described in Section 12.2(a)(iv)(B) below), all Stock
Options and Stock Appreciation Rights held by such Participant may be exercised,
to the extent exercisable at Termination of Employment or Termination of
Consultancy, by the Participant at any time within a period of 30 days from the
date of such Termination of Employment or Termination of Consultancy, but in no
event beyond the expiration of the stated terms of such Stock Options and Stock
Appreciation Rights. Notwithstanding the foregoing, effective for Stock Options
and Stock Appreciation Rights granted on or after October 19, 2000, if a
Participant's Termination of Employment or Termination of Consultancy is
voluntary, all Stock Options and Stock Appreciation Rights held by such
Participant shall thereupon terminate and expire as of the date of such
Termination of Employment or Termination of Consultancy.





                           (iv) Termination for Cause. If a Participant's
Termination of Employment or Termination of Consultancy (A) is for Cause or (B)
is a voluntary termination (as provided in subsection (iii) above) within 90
days after an event which would be grounds for a Termination of Employment or
Termination of Consultancy for Cause, all Stock Options and Stock Appreciation
Rights held by such Participant shall thereupon terminate and expire as of the
date of such Termination of Employment or Termination of Consultancy.



29



--------------------------------------------------------------------------------



                    (b) Rules Applicable to Restricted Stock. Subject to the
applicable provisions of the Restricted Stock Award agreement and this Plan,
upon a Participant's Termination of Employment or Termination of Consultancy for
any reason during the relevant Restriction Period, all Restricted Stock still
subject to restriction will vest or be forfeited in accordance with the terms
and conditions established by the Committee at grant or thereafter.



                    (c) Rules Applicable to Performance Shares and Performance
Units.Subject to the applicable provisions of the Award agreement and this Plan,
upon a Participant's Termination of Employment or Termination of Consultancy for
any reason during the Performance Period, the Performance Cycle or other period
or restriction as may be applicable for a given Award, the Performance Shares or
Performance Units in question will vest (to the extent applicable and to the
extent permissible under Section 162(m) of the Code) or be forfeited in
accordance with the terms and conditions established by the Committee at grant
or thereafter.





                    (d) Rules Applicable to Other Stock-Based Awards. Subject to
the applicable provisions of the Award agreement and this Plan, upon a
Participant's Termination of Employment or Termination of Consultancy for any
reason during any period or restriction as may be applicable for a given Award,
the Other Stock-Based Awards in question will vest or be forfeited in accordance
with the terms and conditions established by the Committee at grant or
thereafter.



ARTICLE XIII

NON-EMPLOYEE DIRECTOR STOCK OPTION GRANTS



             13.1 Stock Options.The terms of this Article XIII shall apply only
to Stock Options granted to Non-Employee Directors.





             13.2 Grants.Without further action by the Board or the stockholders
of the Company, each Non-Employee Director shall, subject to the terms of the
Plan, be granted:





                    (a) Stock Options to purchase 4,500 shares of Common Stock
as of the date the Non-Employee Director begins service as a Non-Employee
Director on the Board, provided that the Non-Employee Director began service on
or after the Effective Date; and





                    (b) In addition to Stock Options granted pursuant to (a)
above, Stock Options: (i) to purchase 10,000 shares of Common Stock as of the
August 1 of each year, commencing August 1, 2004, provided he or she has not, as
of such day, experienced a Termination of Directorship and provided further that
he or she has been a Non-Employee Director for at least six months as of such
August 1 date; and (ii) to purchase 3,000 shares of Common Stock as of November
6, 2000, 2,250 shares of Common Stock as of November 1, 2001 and 2,500 shares of
Common Stock as of November 3, 2003.



30



--------------------------------------------------------------------------------



             13.3 Non-Qualified Stock Options. Stock Options granted under this
Article XIII shall be Non-Qualified Stock Options.



             13.4 Terms of Stock Options. Stock Options granted under this
Article XIII shall be subject to the following terms and conditions, and shall
be in such form and contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Board shall deem desirable:





                    (a) Stock Option Price. The Stock Option price per share of
Common Stock purchasable under a Stock Option shall equal 100% of the Fair
Market Value of the share of Common Stock at the time of grant.





                    (b) Stock Option Term. The term of each Stock Option shall
be ten (10) years.





                    (c) Exercisability. Stock Options granted to Non-Employee
Directors pursuant to Section 13.2 shall vest and become exercisable on the
first anniversary of date of grant, provided that the Stock Option may become
vested only during the continuance of his or her service as a director of the
Company.





                    (d) Method of Exercise. Subject to whatever waiting period
provisions apply under subsection (c) above, Stock Options may be exercised in
whole or in part at any time and from time to time during the Stock Option term,
by giving written notice of exercise to the Company specifying the number of
shares to be purchased. Such notice shall be accompanied by payment in full of
the purchase price as follows: (i) in cash or by check, bank draft or money
order payable to the Company; (ii) if the Common Stock is traded on a national
securities exchange, through a “cashless exercise” procedure whereby the
Participant delivers irrevocable instructions to a broker satisfactory to the
Company to deliver promptly to the Company an amount equal to the purchase
price; or (iii) such other arrangement for the satisfaction of the purchase
price, as the Board may accept. If and to the extent determined by the Board in
its sole discretion at or after grant, payment in full or in part may also be
made in the form of Common Stock owned by the Participant for at least 6 months
(or such other period as may be required to avoid an accounting charge against
the Company's earnings) (and for which the Participant has good title free and
clear of any liens and encumbrances) based on the Fair Market Value of the
Common Stock on the payment date. No shares of Common Stock shall be issued
until payment, as provided herein, therefor has been made or provided for.





                    (e) Form, Modification, Extension and Renewal of Stock
Options. Subject to the terms and conditions and within the limitations of the
Plan, a Stock Option shall be evidenced by such form of agreement or grant as is
approved by the Board, and the Board may modify, extend or renew outstanding
Stock Options granted under the Plan (provided that the rights of a Participant
are not reduced without his consent).



31



--------------------------------------------------------------------------------



             13.5 Termination of Directorship. The following rules apply with
regard to Stock Options upon the Termination of Directorship:



                    (a) Termination of Directorship by Reason of Death,
Disability or Otherwise Ceasing to be a Director. Except as otherwise provided
herein, upon the Termination of Directorship by reason of death, disability,
resignation, failure to stand for reelection or failure to be reelected or
otherwise, all outstanding Stock Options exercisable and not exercised shall
remain exercisable to the extent exercisable on such date of Termination of
Directorship by the Participant or, in the case of death, by the Participant's
estate or by the person given authority to exercise such Stock Options by his or
her will or by operation of law, at any time prior to the expiration of the
stated term of such Stock Option.





                    (b) Cancellation of Options. Except as provided in Section
13.6, no Stock Options that were not exercisable as of the date of Termination
of Directorship shall thereafter become exercisable upon a Termination of
Directorship for any reason or no reason whatsoever, and such Stock Options
shall terminate and become null and void upon a Termination of Directorship. If
a Non-Employee Director's Termination of Directorship is for Cause, all Stock
Options held by the Non-Employee Director shall thereupon terminate and expire
as of the date of termination.





             13.6 Acceleration of Exercisability. All Stock Options granted to a
Non-Employee Director and not previously exercisable shall become fully
exercisable upon such Director's death, and all Stock Options granted to
Non-Employee Directors and not previously exercisable shall become fully
exercisable immediately upon a Change in Control (as defined in Section 14.2).





             13.7 Changes.





                    (a) The Awards to a Non-Employee Director shall be subject
to Sections 4.2(a), (b) and (c) of the Plan and this Section 13.7, but shall not
be subject to Section 4.2(d).





                    (b) If the Company shall not be the surviving corporation in
any merger or consolidation, or if the Company is to be dissolved or liquidated,
then, unless the surviving corporation assumes the Stock Options or substitutes
new Stock Options which are determined by the Board in its sole discretion to be
substantially similar in nature and equivalent in terms and value for Stock
Options then outstanding, upon the effective date of such merger, consolidation,
liquidation or dissolution, any unexercised Stock Options shall expire without
additional compensation to the holder thereof; provided, that, the Board shall
deliver notice to each Non-Employee Director at least 30 days prior to the date
of consummation of such merger, consolidation, dissolution or liquidation which
would result in the expiration of the Stock Options and during the period from
the date on which such notice of termination is delivered to the consummation of
the merger, consolidation, dissolution or liquidation, such Participant shall
have the



32



--------------------------------------------------------------------------------



              right to exercise in full, effective as of such consummation, all
Stock Options that are then outstanding (without regard to limitations on
exercise otherwise contained in the Stock Options) but contingent on occurrence
of the merger, consolidation, dissolution or liquidation, and, provided that, if
the contemplated transaction does not take place within a 90 day period after
giving such notice for any reason whatsoever, the notice, accelerated vesting
and exercise shall be null and void and, if and when appropriate, new notice
shall be given as aforesaid.

ARTICLE XIV

CHANGE IN CONTROL PROVISIONS



             14.1 Benefits. In the event of a Change in Control of the Company,
except as otherwise provided by the Committee upon the grant of an Award, the
Participant shall be entitled to the following benefits:





                    (a) Except to the extent provided in the applicable Award
agreement, the Participant's employment agreement with the Company or an
Affiliate, as approved by the Committee, or other written agreement approved by
the Committee (as such agreement may be amended from time to time), (i) Awards
granted and not previously exercisable shall become exercisable upon a Change in
Control, (ii) restrictions to which any shares of Restricted Stock granted prior
to the Change in Control are subject shall lapse upon a Change in Control, and
(iii) the conditions required for vesting of any unvested Performance Units
and/or Performance Shares shall be deemed to be satisfied upon a Change in
Control.





                    (b) The Committee, in its sole discretion, may provide for
the purchase of any Stock Option by the Company or an Affiliate for an amount of
cash equal to the excess of the Change in Control Price (as defined below) of
the shares of Common Stock covered by such Stock Options, over the aggregate
exercise price of such Stock Options. For purposes of this Section 14.1, Change
in Control Price shall mean the higher of (i) the highest price per share of
Common Stock paid in any transaction related to a Change in Control of the
Company, or (ii) the highest Fair Market Value per share of Common Stock at any
time during the sixty (60) day period preceding a Change in Control.





                    (c) Notwithstanding anything to the contrary herein, unless
the Committee provides otherwise at the time a Stock Option is granted hereunder
or thereafter, no acceleration of exercisability shall occur with respect to
such Stock Options if the Committee reasonably determines in good faith, prior
to the occurrence of the Change in Control, that the Stock Options shall be
honored or assumed, or new rights substituted therefor (each such honored,
assumed or substituted stock option hereinafter called an “Alternative Option”),
by a Participant's employer (or the parent or a subsidiary of such employer)
immediately following the Change in Control, provided that any such Alternative
Option must meet the following criteria:



33



--------------------------------------------------------------------------------



                           (i) the Alternative Option must be based on stock
which is traded on an established securities market, or which will be so traded
within 30 days of the Change in Control;



                           (ii) the Alternative Option must provide such
Participant with rights and entitlements substantially equivalent to or better
than the rights, terms and conditions applicable under such Stock Option,
including, but not limited to, an identical or better exercise schedule; and





                           (iii) the Alternative Option must have economic value
substantially equivalent to the value of such Stock Option (determined at the
time of the Change in Control).





                    For purposes of Incentive Stock Options, any assumed or
substituted Stock Option shall comply with the requirements of Treasury
Regulation § 1.425-1 (and any amendments thereto).





                    (d) Notwithstanding anything else herein, the Committee may,
in its sole discretion, provide for accelerated vesting of an Award or
accelerated lapsing of restrictions on shares of Restricted Stock at any time.





             14.2 Change in Control. A “Change in Control” shall be deemed to
have occurred:





                    (a) upon any “person” as such term is used in Sections 13(d)
and 14(d) of the Exchange Act (other than the Company, any trustee or other
fiduciary holding securities under any employee benefit plan of the Company, or
any company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Common Stock of the
Company), becoming the owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 30% or more of
the combined voting power of the Company's then outstanding securities;





                    (b) during any period of two (2) consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors, and any new director (other than a director designated by a person
who has entered into an agreement with the Company to effect a transaction
described in paragraph (a), (c), or (d) of this section) or a director whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such term is used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board of Directors of the Company whose election by the Board of Directors or
nomination for election by the Company's stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board of Directors;



34



--------------------------------------------------------------------------------



                    (c) upon a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; provided, however,
that a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person (other than those covered by
the exceptions in (a) above) acquires more than 50% of the combined voting power
of the Company's then outstanding securities shall not constitute a Change in
Control of the Company; or



                    (d) upon approval by the stockholders of the Company of a
plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets
other than the sale or disposition of all or substantially all of the assets of
the Company to a person or persons who beneficially own, directly or indirectly,
at least 50% or more of the combined voting power of the outstanding voting
securities of the Company at the time of the sale.



ARTICLE XV

TERMINATION OR AMENDMENT OF PLAN

      Notwithstanding any other provision of this Plan, the Board or the
Committee may at any time, and from time to time, amend, in whole or in part,
any or all of the provisions of this Plan (including any amendment deemed
necessary to ensure that the Company may comply with any regulatory requirement
referred to in Article XVII), or suspend or terminate it entirely, retroactively
or otherwise; provided, however, that, unless otherwise required by law or
specifically provided herein, the rights of a Participant with respect to Awards
granted prior to such amendment, suspension or termination, may not be impaired
without the consent of such Participant and, provided further, without the
approval of the shareholders of the Company in accordance with the laws of the
State of Delaware, to the extent required by the applicable provisions of Rule
16b-3 or Section 162(m) of the Code, or, to the extent applicable to Incentive
Stock Options, Section 422 of the Code, no amendment may be made which would (i)
increase the aggregate number of shares of Common Stock that may be issued under
this Plan; (ii) increase the maximum individual Participant limitations for a
fiscal year under Section 4.1(b); (iii) change the classification of employees
or Consultants eligible to receive Awards under this Plan; (iv) decrease the
minimum option price of any Stock Option or Stock Appreciation Right; (v) extend
the maximum option period under Section 6.3; (vi) materially alter the
Performance Criteria for the Award of Restricted Stock, Performance Units or
Performance Shares as set forth in Exhibit A; or (vii) require stockholder
approval in order for this Plan to continue to comply with the applicable
provisions of Section 162(m) of the Code or, to the extent applicable to
Incentive Stock Options, Section 422 of the Code. In no event may this Plan be
amended without the approval of the stockholders of the Company in accordance

35



--------------------------------------------------------------------------------



with the applicable laws of the State of Delaware to increase the aggregate
number of shares of Common Stock that may be issued under this Plan, decrease
the minimum exercise price of any Stock Option or Stock Appreciation Right, or
to make any other amendment that would require stockholder approval under the
rules of any exchange or system on which the Company's securities are listed or
traded at the request of the Company.

      The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Article IV above or as otherwise
specifically provided herein, no such amendment or other action by the Committee
shall impair the rights of any holder without the holder's consent.

ARTICLE XVI

UNFUNDED PLAN



             16.1 Unfunded Status of Plan. This Plan is intended to constitute
an “unfunded” plan for incentive and deferred compensation. With respect to any
payments as to which a Participant has a fixed and vested interest but which are
not yet made to a Participant by the Company, nothing contained herein shall
give any such Participant any rights that are greater than those of a general
creditor of the Company.

ARTICLE XVII

GENERAL PROVISIONS



             17.1 Legend. The Committee may require each person receiving shares
pursuant to an Award under this Plan to represent to and agree with the Company
in writing that the Participant is acquiring the shares without a view to
distribution thereof. In addition to any legend required by this Plan, the
certificates for such shares may include any legend which the Committee deems
appropriate to reflect any restrictions on Transfer.





             All certificates for shares of Common Stock delivered under this
Plan shall be subject to such stock transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed or any national securities association system
upon whose system the Stock is then quoted, any applicable Federal or state
securities law, and any applicable corporate law, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.





             17.2 Other Plans. Nothing contained in this Plan shall prevent the
Board from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.



36



--------------------------------------------------------------------------------



             17.3 Right to Employment/Consultancy. Neither this Plan nor the
grant of any Award hereunder shall give any Participant or other employee or
Consultant any right with respect to continuance of employment or Consultancy by
the Company or any Affiliate, nor shall they be a limitation in any way on the
right of the Company or any Affiliate by which an employee is employed or a
Consultant is retained to terminate his employment or Consultancy at any time.



             17.4 Withholding of Taxes. The Company shall have the right to
deduct from any payment to be made to a Participant, or to otherwise require,
prior to the issuance or delivery of any shares of Common Stock or the payment
of any cash hereunder, payment by the Participant of, any Federal, state or
local taxes required by law to be withheld. Upon the vesting of Restricted
Stock, or upon making an election under Code Section 83(b), a Participant shall
pay all required withholding to the Company.





             Any such withholding obligation with regard to any Participant may
be satisfied, subject to the consent of the Committee, by reducing the number of
shares of Common Stock otherwise deliverable or by delivering shares of Common
Stock already owned. Any fraction of a share of Common Stock required to satisfy
such tax obligations shall be disregarded and the amount due shall be paid
instead in cash by the Participant.





             17.5 Listing and Other Conditions.





                    (a) As long as the Common Stock is listed on a national
securities exchange or system sponsored by a national securities association,
the issue of any shares of Common Stock pursuant to an Award shall be
conditioned upon such shares being listed on such exchange or system. The
Company shall have no obligation to issue such shares unless and until such
shares are so listed, and the right to exercise any Stock Option with respect to
such shares shall be suspended until such listing has been effected.





                    (b) If at any time counsel to the Company shall be of the
opinion that any sale or delivery of shares of Common Stock pursuant to an Award
is or may in the circumstances be unlawful or result in the imposition of excise
taxes on the Company under the statutes, rules or regulations of any applicable
jurisdiction, the Company shall have no obligation to make such sale or
delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act or otherwise with respect
to shares of Common Stock or Awards, and the right to exercise any Stock Option
shall be suspended until, in the opinion of said counsel, such sale or delivery
shall be lawful or will not result in the imposition of excise taxes on the
Company.





                    (c) Upon termination of any period of suspension under this
Section 17.5, any Award affected by such suspension which shall not then have
expired or terminated shall be reinstated as to all shares available before such
suspension and as to shares which would otherwise have become available during
the period of such suspension, but no such suspension shall extend the term of
any Stock Option.



37



--------------------------------------------------------------------------------



             17.6 Governing Law. This Plan shall be governed and construed in
accordance with the laws of the State of Delaware (regardless of the law that
might otherwise govern under applicable Delaware principles of conflict of
laws).



             17.7 Construction. Wherever any words are used in this Plan in the
masculine gender they shall be construed as though they were also used in the
feminine gender in all cases where they would so apply, and wherever any words
are used herein in the singular form they shall be construed as though they were
also used in the plural form in all cases where they would so apply.





             17.8 Other Benefits. No Award payment under this Plan shall be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company or its subsidiaries nor affect any benefits under any other
benefit plan now or subsequently in effect under which the availability or
amount of benefits is related to the level of compensation.





             17.9 Costs. The Company shall bear all expenses included in
administering this Plan, including expenses of issuing Common Stock pursuant to
any Awards hereunder.





             17.10 No Right to Same Benefits. The provisions of Awards need not
be the same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.





             17.11 Death/Disability. The Committee may in its discretion require
the transferee of a Participant to supply it with written notice of the
Participant's death or Disability and to supply it with a copy of the will (in
the case of the Participant's death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award. The
Committee may also require that the agreement of the transferee to be bound by
all of the terms and conditions of this Plan.





             17.12 Section 16(b) of the Exchange Act. All elections and
transactions under this Plan by persons subject to Section 16 of the Exchange
Act involving shares of Common Stock are intended to comply with any applicable
exemptive condition under Rule 16b-3. The Committee may establish and adopt
written administrative guidelines, designed to facilitate compliance with
Section 16(b) of the Exchange Act, as it may deem necessary or proper for the
administration and operation of this Plan and the transaction of business
thereunder.





             17.13 Severability of Provisions. If any provision of this Plan
shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provisions hereof, and this Plan shall be construed
and enforced as if such provisions had not been included.





             17.14 Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of
this Plan, and shall not be employed in the construction of this Plan.



38



--------------------------------------------------------------------------------



ARTICLE XVIII

EFFECTIVE DATE OF PLAN

      The Plan shall become effective upon adoption by the Board (i.e., October
19, 1999), subject to the approval of this Plan by the stockholders of the
Company in accordance with the requirements of the laws of the State of Delaware
or such later date as provided in the adopting resolution.

ARTICLE XIX

TERM OF PLAN

      No Award shall be granted pursuant to this Plan on or after the tenth
anniversary of the earlier of the date this Plan is adopted or the date of
stockholder approval, but Awards granted prior to such tenth anniversary may
extend beyond that date.

39



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE CRITERIA

      Performance Goals established for purposes of conditioning the grant of an
Award of Restricted Stock based on performance or the vesting of
performance-based Awards of Restricted Stock, Performance Units and/or
Performance Shares shall be based on one or more of the following performance
criteria (“Performance Criteria”): (i) the attainment of certain target levels
of, or a specified percentage increase in, revenues, income before income taxes
and extraordinary items, net income, earnings before income tax, earnings before
interest, taxes, depreciation and amortization or a combination of any or all of
the foregoing; (ii) the attainment of certain target levels of, or a percentage
increase in, after-tax or pre-tax profits including, without limitation, that
attributable to continuing and/or other operations; (iii) the attainment of
certain target levels of, or a specified increase in, operational cash flow;
(iv) the achievement of a certain level of, reduction of, or other specified
objectives with regard to limiting the level of increase in, all or a portion
of, the Company's bank debt or other long-term or short-term public or private
debt or other similar financial obligations of the Company, which may be
calculated net of such cash balances and/or other offsets and adjustments as may
be established by the Committee; (v) the attainment of a specified percentage
increase in earnings per share or earnings per share from continuing operations;
(vi) the attainment of certain target levels of, or a specified increase in
return on capital employed or return on invested capital; (vii) the attainment
of certain target levels of, or a percentage increase in, after-tax or pre-tax
return on stockholders' equity; (viii) the attainment of certain target levels
of, or a specified increase in, economic value added targets based on a cash
flow return on investment formula; (ix) the attainment of certain target levels
in the fair market value of the shares of the Company's common stock; and (x)
the growth in the value of an investment in the Company's common stock assuming
the reinvestment of dividends. For purposes of item (i) above, “extraordinary
items” shall mean all items of gain, loss or expense for the fiscal year
determined to be extraordinary or unusual in nature or infrequent in occurrence
or related to a corporate transaction (including, without limitation, a
disposition or acquisition) or related to a change in accounting principle, all
as determined in accordance with standards established by Opinion No. 30 of the
Accounting Principles Board.

      In addition, such Performance Criteria may be based upon the attainment of
specified levels of Company (or subsidiary, division or other operational unit
of the Company) performance under one or more of the measures described above
relative to the performance of other corporations. To the extent permitted under
Code Section 162(m), but only to the extent permitted under Code Section 162(m)
(including, without limitation, compliance with any requirements for stockholder
approval), the Committee may: (i) designate additional business criteria on
which the Performance Criteria may be based or (ii) adjust, modify or amend the
aforementioned business criteria.



--------------------------------------------------------------------------------